878 F.2d 379Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Herbert HENDERSON, Sr., Petitioner.
No. 88-8048.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1989.Decided June 22, 1989.

Herbert Henderson, Sr., petitioner pro se.
Before WIDENER, PHILLIPS, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Herbert Henderson, a federal prisoner, petitions this Court for a writ of mandamus ordering the district court to act on his motions for leave to proceed in forma pauperis and for injunctive relief.  We grant leave to proceed in forma pauperis but deny the petition.


2
The district court has granted Henderson's motion for leave to proceed in forma pauperis.  Thus, the portion of Henderson's petition which requests a ruling on this motion is moot.  We also find that there has been no undue delay in the district court.  Thus, we find that the relief sought by Henderson is unwarranted.


3
PETITION DENIED.